Citation Nr: 1200341	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant timely appealed a February 2006 Regional Office (RO) decision declining to reopen a claim for basic eligibility for Department of Veterans Affairs (VA) disability benefits. 

2.  Whether new and material evidence has been received to reopen a claim for basic eligibility for VA disability benefits.

2.  Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2009 administrative decisions by VA's Manila, Republic of the Philippines, RO.  The May 2009 decision denied entitlement to a one-time payment under the FVEC fund, while the October 2009 decision found the appellant's appeal of a February 2006 RO decision regarding Veteran status to be untimely.

The issues of whether new and material evidence has been received to reopen a claim for basic eligibility for VA disability benefits and entitlement to a one-time payment under the FVEC Fund are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 administrative decision, the Manila RO declined to reopen a previously denied claim of basic eligibility for Department of Veterans Affairs (VA) disability benefits. 

2.  In July 2006 correspondence to the Secretary of Veterans Affairs, the Veteran expressed his disagreement with that decision; this correspondence was forwarded to the Manila RO.


CONCLUSION OF LAW

The criteria for filing of a timely notice of disagreement (NOD) to the February 2006 decision have been met.  38 U.S.C.A. §§ 7105, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.201, 20.300, 20.301, 20.302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such duties are not applicable in this case, however , as the issue presented is solely one of statutory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Moreover, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless.

An appeal of an RO decision is initiated by the filing of an NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An NOD consists of a written communication expressing disagreement with a decision.  There is no special wording required; the correspondence must merely show disagreement and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year of the mailing of notice of the adverse decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The local office holding jurisdiction over the claim is the proper place of filing.  38 C.F.R. § 20.300.

The appellant filed his initial claim for Veteran's status and associated eligibility for VA compensation benefits in April 1992.  After a series of repeated claims for eligibility, all denied based on his lack of Veteran's status, a February 2004 administrative decision by the Manila RO denying the benefit sought became final.

The appellant initiated a reopened claim for basic eligibility for VA disability benefits/Veteran's status in correspondence received at the Manila RO in January 2006.  In a February 2006 administrative decision, the RO informed the appellant that his claim was denied based on the negative certification by the National Personnel Records Center (NPRC).  He was informed of his appellate rights.

In July 2006, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, with the Secretary of Veterans Affairs in Washington, DC.  While this correspondence was clearly not filed at the correct VA office, it did clearly express his disagreement with the denial of Veterans status and desire for appellate review.  It was a valid NOD.

Further, the Secretary then forwarded this NOD to the Manila RO.  In September 2006, the Manila RO sent correspondence to the Veteran acknowledging receipt of the Form 9 and reiterating the denial of entitlement.  The timeline of events establishes beyond doubt that the Veteran's NOD with the February 2006 administrative decision was received within one year of the denial.

Accordingly, a finding of a timely appeal of the February 2006 decision is warranted.


ORDER

The appeal for a finding of a timely appeal of the February 2006 decision is granted.


REMAND

New and Material Evidence

In light of the finding that a timely NOD was filed with the February 2006 RO decision declining to reopen a previously denied claim for basic eligibility for VA benefits, the February 2006 decision is in appellate status.  However, no action has been taken with respect to that NOD.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

While the February 2006 and September 2006 letters to the Veteran did note the need for "new and material evidence" and provided some discussion of that term, the notice did not comply with VA's duties to notify and assist, or the applicable legal precedent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, appropriate notice must be afforded the appellant.  

FVEC Fund

Entitlement for a one-time payment under the FVEC Fund is dependent upon a determination of the Veteran's status of the appellant.  As this is the ultimate issue involved in the attempt to reopen discussed above, the two issues are inextricably intertwined, and remand of the question of FVEC Fund eligibility is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Provide the Veteran with appropriate notice regarding the reopening of previously denied claims, consistent with 8 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Issue an SOC with respect to the issue of whether new and material evidence has been received to reopen a claim for basic eligibility for VA disability benefits.  Afford the Veteran an appropriate period in which to respond. 

3.  Review the claims file to ensure that all of the foregoing is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal, entitlement under the FVEC Fund.  If the benefit sought remains denied, issue an appropriate SSOC and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


